The legal principle governing the first point of the case was fully stated in the general instructions. Each party had an opportunity in argument to apply it to his view of the facts, and it was not error of law for the court to refuse to give instructions on its application to particular evidence. P. M. L. Ins. Co. v. Clark, 59 N.H. 345; Fogg v. Moulton, 59 N.H. 499; Ordway v. Sanders, 58 N.H. 132; Spalding v. Brooks,58 N.H. 224; White v. Jordan, 27 Me. 370; Johnson v. Knowlton, 35 Me. 467; Sawyer v. Steamboat Co., 46 Me. 400; Darby v. Hayford; 56 Me. 246; Thornton v. Thornton, 39 Vt. 122; Whitcomb v. Fairlee, 43 Vt. 671; Durgin v. Danville, 47 Vt. 95. The substance *Page 366 
of the requested charge was given, and it is no ground of exception that it was not repeated, or that a particular form of expression was not used. Walcott v. Keith, 22 N.H. 197; Tucker v. Peaslee, 36 N.H. 167, 178.
Judgment on the verdict.
CARPENTER, J., did not sit: the others concurred.